NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MIDTRONICS, INC.,
Plaintiff-Appellee,
v.
AURORA PERFORMANCE PRODUCTS LLC
(DOING BUSINESS AS ARGUS ANALYZERS) AND
BPPOWER, INC.,
Defendants-Appellants.
2011-1589
Appea1 from the United States District Court for the
Northern DiStrict of I1linois in case no. 06-CV-3917, Judge
Mi1ton I. Shadur.
ON MOTION
Bef0re LOURIE, PROST, and MOORE, Circuit Ju,dges.
MO0RE, C'ircuit Judge.
ORDER
BPPOWer, Inc. submits a motion for a stay, pending
appeal, of the recall provision of a permanent injunction,

MIDTRONICS V. AU`RORA PERFORMANCE 2
revised on November 8, 2011, that requires, inter alia,
that the appellants recall accused products from end-
users and that they offer cash refunds “to end-users in
exchange for returning Accused Products to Defendants."
BPPower also submits a motion to stay execution of the
judgment insofar as it requires them to pay $1,265,0()0 in
attorney fees, costs and prejudgment interest. This court
directed a response from Midtronics, lnc. and temporarily
stayed the recall provision and the execution of the mone-
tary judgment, pending the court’s consideration of the
papers submitted, in an order of December 9, 2011.
Separately, Aurora Performance Products LLC ("Argus")
moves, without opposition, to join BPPower’s motion.
The power to stay a judgment pending appeal is part
of a court’s “‘traditional equipment for the administration
of justice."’ Nken v. Holder, 129 S. Ct. l'749, 1757 (2009)
(citing Scripps-Howard Radio, In,c. v. FCC, 316 U.S. 4, 9-
10 (1942)). A stay, howeVer, is not a matter of right but
instead an exercise of judicial discretion. N7een, 129 S. Ct.
at 1761. The party requesting a stay bears the burden of
showing that the circumstances justify an exercise of that
discretion based on consideration of four factors, the first
two of which are the most critical: (1) whether the stay
applicant has made a strong showing that he or she is
likely to succeed on the merits; (2) whether the applicant
will be irreparably injured absent a stay; (3) whether
issuance of the stay will substantially injure the other
parties interested in the proceeding; and (4) where the
public interest lies. Hilton v. Braunskill, 481 U.S. 770,
776 (1987).
Without prejudicing the ultimate disposition of this
case by a merits panel, we conclude based upon the pa-
pers submitted that BPPower has met is burden to obtain
a stay.

3 MIDTRONlCS V. AURORA PERFORMANCE
Upon consideration thereof,
lT IS ORDERED THATZ
(1) BPPower’s motion to stay the recall provision and
the execution of the judgment is granted.
(2) Argus’ motion to join the stay motion is granted
FOR THE CoURT
FEB 06  /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Craig M. Scott, Esq. .
JameS R' Burdett’ ESq` uac0uni:¢lJ'Fl.l|:;,PEALsF0n
R»Ob€1"v LO1'€1'1 Wa§I1@1', ESq- ` rHEFEnEsALclncu:T
323 ma 06 2012
JAN HORBALY
clean